14-505
     Peters v. UBS AG

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 19th day of December, two thousand fourteen.
 5
 6       PRESENT: DENNIS JACOBS,
 7                DEBRA ANN LIVINGSTON,
 8                RAYMOND J. LOHIER, Jr.,
 9                              Circuit Judges.
10
11       - - - - - - - - - - - - - - - - - - - -X
12       FRANCES C. PETERS,
13                Plaintiff-Appellant,
14
15                      -v.-                                             14-505
16
17       UBS AG, a global banking entity
18       incorporated in Switzerland, AKA UBA
19       SA,
20                Defendant-Appellee.
21       - - - - - - - - - - - - - - - - - - - -X
22
23       FOR APPELLANT:                        LESLIE TRAGER, New York, New
24                                             York.
25
26       FOR APPELLEE:                         MARK G. HANCHET (with
27                                             Christopher J. Houpt, Robert W.


                                                  1
 1                              Hamburg, on the brief), Mayer
 2                              Brown LLP, New York, New York.
 3
 4        Appeal from a judgment of the United States District
 5   Court for the Southern District of New York (Crotty, J.).
 6
 7        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED
 8   AND DECREED that the judgment of the district court be
 9   AFFIRMED.
10
11        Plaintiff-Appellant Frances C. Peters appeals from the
12   judgment of the United States District Court for the
13   Southern District of New York (Crotty, J.), dismissing the
14   complaint. We assume the parties’ familiarity with the
15   underlying facts, the procedural history, and the issues
16   presented for review.
17
18        Peters previously sued Defendant-Appellee UBS AG
19   (“UBS”) in New York state court, alleging that UBS had
20   misappropriated funds held in trust for her. After the
21   state court dismissed on the grounds of forum non
22   conveniens, identifying Switzerland as an adequate
23   alternative forum, Peters brought this litigation in the
24   Southern District of New York, alleging substantively the
25   same causes of action based on substantively the same facts.
26   The district court granted UBS’s motion to dismiss, holding
27   that the state court’s determination of forum non conveniens
28   applied to the federal litigation by way of collateral
29   estoppel.
30
31        “We review the district court’s dismissal of [an]
32   action on collateral estoppel grounds de novo.” Johnston v.
33   Arbitrium (Cayman Is.) Handels AG, 198 F.3d 342, 346 (2d
34   Cir. 1999).
35
36        “The doctrine of collateral estoppel precludes a party
37   from relitigating in a subsequent proceeding an issue of law
38   or fact that has already been decided in a prior
39   proceeding.” Boguslavsky v. Kaplan, 159 F.3d 715, 719-20
40   (2d Cir. 1998). Peters is collaterally estopped from
41   disputing the applicability of the doctrine of forum non
42   conveniens to this litigation, having fully litigated that
43   issue in state court, which decided the issue and
44   consequently granted UBS final judgment. Contrary to
45   Peters’ arguments on appeal, no exception or competing
46   equitable doctrine rescues her case from this result. See,
47   e.g., PenneCom B.V. v. Merrill Lynch & Co., Inc., 372 F.3d
2
 1   488, 493 (2d Cir. 2004); Khandhar v. Elfenbein, 943 F.2d
2   244, 249 (2d Cir. 1991).
 3
 4        Because we agree with the dismissal on collateral
 5   estoppel grounds, we need not reach any alternative bases
 6   for dismissal.
 7
 8        For the foregoing reasons, and finding no merit in
 9   Peters’ other arguments, we hereby AFFIRM the judgment of
10   the district court.
11
12                              FOR THE COURT:
13                              CATHERINE O’HAGAN WOLFE, CLERK
14




                                  3